Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4: change “incudes” to “includes”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halberthal (US 20130199720) in view of Fabian (US 20050049564)
Halberthal discloses
1. A process to manufacture wirelessly detectable sponges for use in medical procedures, the process comprising: 
depositing a first deposit of adhesive onto a first sponge at a first defined location on the first sponge (par. 33-34, 41); 
picking a first wireless transponder by a robotic appendage from a supply of wireless transponders (par. 34, 40); 
moving the robotic appendage to position the picked first wireless transponder at least proximate the first defined location on the first sponge (par. 34, 40);  
placing the picked first wireless transponder onto the first deposit of adhesive at the first defined location on the first sponge (par. 33-34, 41); 
and curing at least one of the first or the second deposits of adhesive.  
Halberthal also discloses that more than one layer of folded sponge contains adhesive
Halberthal is silent to depositing a second deposit of adhesive to cover the wireless transponder; 
Fabian discloses a sponge 10 is provided with a fusible materials, heat fusion or sealing may be used to prepare pocket 30 and to secure marker 12 within boundaries 32 of pocket 30 (par. 39).  This pocket material is also considered an adhesive. Fabian further discloses the pocketed tag (Fig. 8) has an adhesive 38 being placed on flap 34, but may optionally be applied at a suitable place to sponge 10 or to both areas (par. 40), which would imply that the adhesive may be applied to the sponge encapsulating the tag and to the flap.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fabian for further protecting the tag by applying additional adhesive layer.
2.1, wherein the first sponge has a length, a width and a thickness, and placing the picked first wireless transponder onto the first deposit of adhesive at the first defined location on the first sponge includes placing the picked first wireless transponder onto the first deposit of adhesive at the first defined location on the first sponge in a defined orientation relative to the length and width of the first sponge (Halberthal, par. 33-34, 40-41; Fabian, Fig. 8, par. 39-40).  
3.1, wherein depositing a second deposit of adhesive to cover the wireless transponder includes depositing the second deposit of adhesive to enclose the wireless transponder by a combination of the first and the second deposits of adhesive (this feature is considered an obvious expedient as duplication of part held to be obvious by the court; In re Harza, 274 F.2d 669, 124 USPQ 378)
4.1, wherein the robotic appendage is a robotic arm that includes an end-of-arm tool, and picking a first wireless transponder by a robotic appendage includes moving the robotic arm to position the end-of-arm tool with respect to a storage container that holds the supply of wireless transponders (Halberthal, par. 32, 39).  
5.1, wherein depositing a first deposit of adhesive onto a first sponge at a first defined location on the first sponge includes depositing the first deposit of adhesive onto the first sponge at the first defined location on the first sponge via a first automated dispenser (Halberthal, Fig. 2; par. 32-34, 40-41).  
6.5, wherein the automated dispenser is carried by a robotic appendage and depositing the first deposit of adhesive onto the first sponge at the first defined location on the first sponge via an automated dispenser includes positioning the automated dispenser relative to the first sponge by the robotic appendage (Halberthal, Fig. 2, par. 32-34, 40-41).  
7.5, wherein depositing a second deposit of adhesive to cover the wireless transponder includes depositing the second deposit of adhesive via the first automated dispenser (see discussion regarding claims above).  
8. The process of claim 5, wherein depositing a second deposit of adhesive to cover the wireless transponder includes depositing the second deposit of adhesive via a second automated dispenser (Halberthal, par. 34; although silent to automated dispensing, the automation would have been an obvious expedient; In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194; furthermore, another dispenser in duplication of the first is considered an obvious expedient based on the desire to apply a second adhesive; see In re Harza, 274 F.2d 669, 124 USPQ 378).  
9. The process of claim 5, wherein depositing a first deposit of adhesive onto a first sponge at a first defined location on the first sponge includes depositing a first amount of a first type of adhesive onto the first sponge at the first defined location on the first sponge, and wherein depositing a second deposit of 42PATENT APPLICATIONadhesive to cover the wireless transponder includes depositing a second amount of the first type of adhesive to cover the wireless transponder (see discussion regarding claims above.) 
10.1, further comprising: folding a portion of the first sponge to cover the first transponder before depositing the second deposit of adhesive to cover the wireless transponder (Halberthal, par. 12-13, 35, 42).  
11.5, wherein curing at least one of the first or the second deposits of adhesive includes illuminating at least one of the first or the second deposits of adhesive with ultraviolet light for a period of time (Halberthal, par. 43).  
Re claims 12-20, see discussion regarding claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887